Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: P117127US 
Filling Date: 12/20/19 
Inventor: LIM et al 
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 5-10, 13-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2020/0144369 A1, PCT filling date is used for the rejection and attached) in view of Hoque et al (US 9,541,521 B1) and further in view of Nowak et al (US 2006/0244061 A1).

Regarding claim 1, Lin discloses a semiconductor device (Fig. 9) comprising: a substrate 102 (Para. 24) comprising: 
a source region 112 and a drain region 112 (Para. 47) arranged over the second semiconductor layer 107 (Para. 47); a first semiconductor layer 102 (Para. 24, SOI material).
Lin does not explicitly disclose a gate dielectric layer arranged over the second semiconductor layer and arranged laterally between the source region and the drain region, and a gate layer arranged over the gate dielectric layer; and wherein the well region, the source region, and the drain region have the same conductivity type.

However, Hoque discloses a gate dielectric layer 315 (Fig. 9, col. 5, line 22) arranged over the second semiconductor layer 215 and arranged laterally between the source region 217 (col. 3, lines 40-41) and the drain region 219 (col. 3, lines 40-41), and a gate layer 310 (col. 5, lines 6-7) arranged over the gate dielectric layer 315; and wherein the well region 250 (col. 4, line 11), the source region 217, and the drain region 219 have the same conductivity type (n-type).
Hoque teaches the above modification is used to protect the gate dielectric layer of the device (Abstract). It would have been obvious to one of the ordinary skill of the art 

Lin does not explicitly disclose a substrate comprising: a first semiconductor layer comprising a well region arranged within the first semiconductor layer; a buried insulator layer arranged over the first semiconductor layer; and a second semiconductor layer arranged over the buried insulator layer; and a capacitive structure, wherein the capacitive structure comprises the well region, at least one contact to the well region, at least a portion of the buried insulator layer over the well region, at least a portion of the second semiconductor layer arranged over the buried insulator layer; wherein the well region is in physical contact with the buried insulator layer.

However, Nowak discloses a semiconductor device (Fig. 1A) comprising: a substrate 104 comprising: a first semiconductor layer 104, comprising a well region 112 arranged within the first semiconductor layer 104; a buried insulator layer 108, 114 (Para. 23) arranged over the first semiconductor layer 104; and a second semiconductor layer 106, 116 arranged over the buried insulator layer 108, 114 (Para. 23); and a capacitive structure, wherein the capacitive structure comprises the well region 112, at least one contact 118 (Para. 23) to the well region 112, at least a portion of the buried insulator layer 108, 114 over the well region 112, at least a portion of the second semiconductor layer 106, 116 arranged over the buried insulator layer 106, 114; wherein the well region 112 is in physical contact with the buried insulator layer 108, 114. Nowak 

Regarding claim 2, Nowak discloses the semiconductor device of claim 1, wherein the well region 112 and the gate layer 116 are conductively coupled to a first terminal 116 of the capacitive structure; wherein the source region and the drain region (Paras. 8, 9, 28) are conductively coupled to a second terminal 112 of the capacitive structure; wherein the capacitive structure is configured to provide a capacitance between the first terminal 116 and the second terminal 112. 

Regarding claim 3, Hoque discloses the semiconductor device of claim 1, further comprising an isolation element 220 (col. 3, line 64) configured to isolate the at least one contact 340 from the source region 217 and the drain region 219.

Regarding claim 5, Hoque discloses the semiconductor device of claim 1, wherein the capacitive structure comprises a first capacitor formed by at least the well region 250, 240, the buried insulator layer 225, and the second semiconductor layer 215, and wherein the capacitive structure further comprises a second capacitor formed by at least the second semiconductor layer 215, the gate dielectric layer 315, and the gate layer 310. 

Regarding claim 6, Hoque discloses the semiconductor device of claim 5, wherein a dual gate field effect transistor is formed by at least the first capacitor 240, 225, 215, the second capacitor 215, 315, 310, the source region 217, and the drain region 219.

Regarding claim 7, Hoque discloses the semiconductor device of claim 6, wherein the well region 250, 240 and the gate layer 310 are conductively coupled to a first terminal 385 (col. 6, lines 35-42), and wherein the source region 217 and the drain region 219 are conductively coupled to a second terminal 390 (col. 6, lines 35-42),
wherein the dual gate field effect transistor (same structure as instant application) is configured to provide a capacitance between the first terminal 385 and the second terminal 390.

Regarding claim 8, Hoque discloses the semiconductor device of claim 6, wherein a primary gate comprises at least the gate layer 310 configured to generate a channel 215 between the source region 217 and the drain region 219 of the dual gate field effect transistor; wherein a secondary gate comprises at least the well region 250, 240 configured to generate a channel between the source region 217 and the drain region 219 of the dual gate field effect transistor (same structure as instant application).

Regarding claim 9, Hoque discloses the semiconductor device of claim 1, wherein a thickness of the buried insulator layer 225 is larger than a thickness of the gate dielectric layer 315.

Regarding claim 10, Hoque discloses the semiconductor device of claim 1, further comprising a salicide layer 330 (col. 5, lines 49-55) arranged over the gate layer 310, the at least one contact 340, the source region217, and the drain region 219.

Regarding claim 13, Hoque discloses the semiconductor device of claim 1, wherein the first semiconductor layer 210 comprises silicon (Col. 3, line 41), germanium, silicon-germanium, or combinations thereof.

Regarding claim 14, Hoque discloses the semiconductor device of claim 1, wherein the second semiconductor layer comprises silicon 215 (SOI, silicon-on-insulator), germanium, silicon-germanium, indium gallium arsenide, or combinations thereof.

Regarding claim 15, Hoque discloses the semiconductor device of claim 1, wherein the buried insulator layer 225 comprises silicon oxide (col. 3, lines 50-51), silicon nitride, or combinations thereof.

Regarding claim 16, Hoque discloses the semiconductor device of claim 1, wherein the substrate 210 comprises a fully depleted silicon-on-insulator substrate (col. 3, line 41, col. 4, lines 54-60), or a partially depleted silicon-on-insulator substrate.

Regarding claim 17, Hoque discloses the semiconductor device of claim 1, wherein the second semiconductor layer 215 comprises a plurality of blocks 270, 280, 275 arranged 

Regarding claim 18, Lin discloses a method of forming a semiconductor device, the method (Figure 9) comprising:
forming a source region 112 (Para. 47) and a drain region 112 (Para. 47) over the second semiconductor layer 107 (Para. 47).

Lin does not explicitly disclose forming a well region within the first semiconductor layer;
forming at least one contact to the well region;
forming a gate dielectric layer over the second semiconductor layer and laterally between the source region and the drain region; and
forming a gate layer over the gate dielectric layer, thereby forming a capacitive structure at least partially within the substrate;
wherein the well region, the source region and the drain region have the same conductivity type.

However, Hoque discloses forming a well region 250, 240 (Figure 4, col. 4, lines 9-11) within the first semiconductor layer 210 (Fig. 4, col. 3, line 41);
forming at least one contact 340 (col. 5, line 36) to the well region 250, 240;
forming a gate dielectric layer 315 (col. 5, line 22) over the second semiconductor layer 250, 240 and laterally between the source region 217 and the drain region 219; and

wherein the well region 250, the source region 217 and the drain region 219 have the same conductivity type (N-type, col. 4, line 11, col. 3, lines 40-41).
Hoque teaches the above modification is used to protect the gate dielectric layer of the device (Abstract). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Lin structure with Hoque structure including gate dielectric layer as suggested above to protect the gate dielectric layer of the device (Abstract).

Lin does not explicitly disclose providing a substrate, wherein the substrate comprises a first semiconductor layer, a second semiconductor layer, and a buried insulator layer  arranged between the first semiconductor layer and the second semiconductor layer; wherein the well region is in physical contact with the buried insulator layer.

However, Nowak discloses providing a substrate 104 (Fig. 1A), wherein the substrate 104 comprises a first semiconductor layer 112, a second semiconductor layer 106, 116, and a buried insulator layer 108, 114 (Para. 23) arranged between the first semiconductor layer 112 and the second semiconductor layer 106, 116; wherein the well region 112 is in physical contact with the buried insulator layer 108, 114. 

Nowak teaches the above modification is used to improve junction leak of the device (Para. 9). It would have been obvious to one of the ordinary skill of the art before the 

Regarding claim 19, Hoque discloses the method of claim 18, wherein the gate dielectric layer 315 is formed through a high-k insulator with metal gate process (col. 5, lines 5-15), or an oxidation furnace process.

Regarding claim 20, Lin discloses method of claim 18, wherein the source region 217 and the drain region 219 are formed through an epi-grown process, or an implantation process (Para. 69). 

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Lin et al (US 2020/0144369 A1) in view of Hoque et al (US 9,541,521 B1), Nowak et al (US 2006/0244061 A1) and further in view of Khakifirooz et al (US 2012/0292700 A1, Khaki hereinafter).

Regarding claim 11, Lin in view of Hoque, Nowak does not explicitly disclose the semiconductor device of claim 1, further comprising a metal gate layer arranged between the gate layer and the gate dielectric layer, wherein the gate layer comprises polycrystalline silicon. 



Regarding claim 12, Lin in view of Hoque, Nowak does not explicitly disclose the semiconductor device of claim 1, wherein the second semiconductor layer  is un- doped or has the same conductivity type with the well region, the source region, and the drain region.

However, Khaki discloses the second semiconductor layer 20a (Para. 41) is un- doped (Para. 6) or has the same conductivity type with the well region, the source region, and the drain region.
Khaki teaches the above modification is used to reduce dopant fluctuation effect of the device (Para. 6). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lin in view of Hoque, Nowak second semiconductor layer material with Khaki second semiconductor layer material as suggested above to reduce dopant fluctuation effect of the device (Para. 6).

s 1, 18 and 21 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Khakifirooz et al (US 2012/0292700 A1, Khaki hereinafter) in view of Hoque et al (US 9,541,521 B1).

Regarding claim 1, Khakhi discloses a semiconductor device (Figures 1-11) comprising: a substrate 102 (Para. 24) comprising: 
a substrate 5 (Para. 39) comprising: a first semiconductor layer 5 comprising a well region 30a (Para. 41)  arranged within the first semiconductor layer 5; a buried insulator layer 25 (Para. 38) arranged over the first semiconductor layer 5; and a second semiconductor layer 20 (Para. 38) arranged over the buried insulator layer 25; and a capacitive structure, wherein the capacitive structure comprises the well region 30a, at least a portion of the buried insulator layer 25 over the well region 30a, at least a portion of the second semiconductor layer 20 arranged over the buried insulator layer 25; wherein the well region 30a is in physical contact with the buried insulator layer 25.
a source region 112 and a drain region 112 (Para. 47) arranged over the second semiconductor layer 107 (Para. 47); a first semiconductor layer 102 (Para. 24, SOI material).
Khaki does not explicitly disclose a gate dielectric layer arranged over the second semiconductor layer and arranged laterally between the source region and the drain region, and a gate layer arranged over the gate dielectric layer; and wherein the well region, the source region, and the drain region have the same conductivity type; at least one contact to the well region.


Hoque teaches the above modification is used to protect the gate dielectric layer of the device (Abstract). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Khaki structure with Hoque structure including gate dielectric layer as suggested above to protect the gate dielectric layer of the device (Abstract).

Regarding claim 18, Khaki discloses a method of forming a semiconductor device, the method (Figure 9) comprising:
providing a substrate 5 (Para. 39), wherein the substrate 5 comprises a first semiconductor layer 30a (Para. 41), a second semiconductor layer 20 (Para. 38), and a buried insulator layer 25 (Para. 38) arranged between the first semiconductor layer 30a and the second semiconductor layer 20; 
forming a gate dielectric layer 13 (Para. 43) over the second semiconductor layer 20 and laterally between the source region 21 and the drain region 22;
forming a gate layer 14 (Para. 44) over the gate dielectric layer 13, thereby forming a capacitive structure at least partially within the substrate 5;

wherein the well region 30a is in physical contact with the buried insulator layer 25;
forming a source region 21 (Para. 52) and a drain region 22 (Para. 52) over the second semiconductor layer 107 (Para. 47).

Khaki does not explicitly disclose forming a well region within the first semiconductor layer; forming at least one contact to the well region;
And wherein the well region, the source region and the drain region have the same conductivity type.

However, Hoque discloses forming a well region 250, 240 (Figure 4, col. 4, lines 9-11) within the first semiconductor layer 210 (Fig. 4, col. 3, line 41);
forming at least one contact 340 (col. 5, line 36) to the well region 250, 240;
and wherein the well region 250, the source region 217 and the drain region 219 have the same conductivity type (N-type, col. 4, line 11, col. 3, lines 40-41, Khaki teaches, well region 30a is n-type including direct contact with BOX 25).

Hoque teaches the above modification is used to make connection from one terminal to top portion (Fig. 4). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Khaki structure with Hoque structure including contact layer as suggested above to make connection from one terminal to top portion (Fig. 4).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.